COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     June Ok and Minor Child v. Amy Joelynn Queen

Appellate case number: 01-19-00472-CV

Trial court case number: 17-CCV-060124

Trial court:              County Court at Law No 2 of Fort Bend County


        On June 23, 2020, the parties were notified that the appeal was subject to dismissal
for lack of jurisdiction because the order being appealed, the March 28, 2019 order
granting Amy Joelyn Queen’s “Amended Second Motion for Summary Judgment,” was
not a final appealable order. Specifically, the parties were informed that the order was not
final and appealable because it did not adjudicate the claims of T.T., a minor child, who
had filed suit individually on his own behalf, and the order contained no language of
finality.

        On August 4, 2020, the appeal was abated to permit Appellants to obtain a signed
final judgment from the trial court disposing of T.T’s claims. On December 10, 2020,
another order was issued giving Appellants additional time to obtain a final judgment.

       A supplemental clerk’s record containing a final judgment disposing of T.T.’s
claims and containing finality language has now been filed. Accordingly, the appeal is
reinstated on this Court’s active docket.

       Appellants are given 30 days from the date of this order to supplement their
briefing to provide T.T. an opportunity to assert any challenge that he may have to the
trial court’s judgment now disposing of his claims. If a supplemental brief is filed,
Appellee, Amy Joelynn Queen, will have 30 days from the date that the supplemental
brief is filed to file a responsive brief.
        Once the supplemental briefing is filed, or if no supplemental briefing or motion
for extension of time is timely filed, the appeal will be considered at issue and ready to be
set on this Court’s submission docket for determination on the merits.

       If there are additional trial court records required to support any issues or
responsive arguments raised in the supplemental briefing, including any post-judgment
motions or orders, then it is the responsibility of the party relying on that record to
request and pay for a supplemental clerk’s containing the filing or order. Similarly, any
additional reporter’s record should be requested and paid for.

It is so ORDERED.

Justice’s signature:          /s/ Richard Hightower
                              Acting individually

Date: April 20, 2021